Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Information Disclosure Statement
The information disclosure statement filed 10/20/2020 has been fully considered and is attached hereto.
Drawings
The drawings are objected to under 37 CFR 1.83(a).The drawings must show every feature of the invention specified in the claims. Therefore, the term limitation “wherein both the partially open structure and the partially open, additional structure structures are designed and joined so as to form the heat pipe” in claims 9 and 18 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 12 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding Claim 12, the Claim limitation of “wherein the power converter is a converter” is not further limiting the base Claim 11 limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4, 6 and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Neidig et al (US4727454). 
Regarding Claim 1, Neidig (In Fig 5) discloses an arrangement (1) comprising: 
a circuit carrier board (2);  
at least one electrical/electronic component (6) mounted on the circuit carrier board (2); and , 
at least one heat pipe (3) formed in the circuit carrier board (2), (Fig 5).
Regarding Claim 2, Neidig discloses the limitations of Claim 1 however Neidig (In Fig 5) further discloses wherein the heat pipe (3) is arranged beneath the electrical/electronic component (6), (Fig 5).
Regarding Claim 4, Neidig discloses the limitations of Claim 1 however Neidig (In Fig 5) further discloses wherein the electrical/electronic component (6) is a power semiconductor (Col 5, II. 18-21).
Regarding Claim 6, Neidig discloses the limitations of Claim 1 however Neidig (In Fig 5) further discloses wherein the heat pipe (3) is formed in a ceramic substrate (11/20), (Col 6, II. 46-55, Col 4, II. 40-46) or in a circuit trace layer of the circuit carrier board (2), (Fig 5).
Regarding Claim 10, Neidig discloses the limitations of Claim 1 however Neidig (In Fig 5) further discloses wherein the circuit carrier board (2) is a direct copper bonding substrate board (Col 3, II. 12-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Neidig in view of Hardesty (US 2009/0101308).
Regarding Claim 3, Neidig discloses the limitations of Claim 1 however Neidig does not disclose wherein the heat pipe is a pulsating heat pipe.
Instead Hardesty (In Fig 2) teaches wherein the heat pipe (20/22/10a/14) is a pulsating heat pipe (¶ 30, II. 16-21).

Regarding Claim 5, Neidig discloses the limitations of Claim 1 however Neidig does not disclose wherein the heat pipe has a meandering course or a concentrically wound, near circular course.
Instead Hardesty (In Fig 2) teaches wherein the heat pipe (20/22/10a/14) has a meandering course (Fig 2) or a concentrically wound, near circular course.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Neidig with Hardesty with the heat pipe having a meandering path to benefit from allowing evaporation and condensation at bend locations along the length of the pipe, providing greater surface area for heat to be absorbed or radiated (Hardesty, ¶ 5, II. 18-21).
Claims 7-8 and 16-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Neidig in view of Ohsawa et al (US 2012/0002370).
Regarding Claim 7, Neidig discloses the limitations of Claim 1 however Neidig does not disclose wherein the arrangement further comprising: a metal heat sink arranged under the circuit carrier board and connected to the circuit carrier board in a thermally conductive manner.

It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Neidig with Ohsawa with a metal heat sink arranged under the circuit carrier board and contacting circuit carrier board in a thermally conductive manner to benefit from providing a compact and thin cooling device operable to efficiently transport heat from the heating element to the heat radiating position (Ohsawa, ¶ 17, II. 1-3).
Regarding Claim 8, Neidig in view of Ohsawa discloses the limitations of Claim 7, however Neidig as modified does not disclose wherein the arrangement further comprising: an additional heat pipe formed in the metal heat sink.
Instead Ohsawa (In Fig 1) further teaches wherein the arrangement further comprising: an additional heat pipe (14) formed in the metal heat sink (4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Neidig with Ohsawa with arrangement further comprising an additional heat pipe formed in the metal heat sink to benefit from providing a compact and thin cooling device operable to efficiently transport heat from the heating element to the heat radiating position (Ohsawa, ¶ 17, II. 1-3).

Regarding Claim 16, Neidig discloses the limitations of Claim 2 however Neidig does not disclose wherein the arrangement further comprising: a metal heat sink arranged under the circuit carrier board and connected to the circuit carrier board in a thermally conductive manner.
Instead Ohsawa (In Fig 1) teaches wherein the arrangement (1) further comprising: a metal heat sink (4), (¶ 124, II. 4-8) arranged under the circuit carrier board (3) and connected to the circuit carrier board (3) in a thermally conductive manner (Fig 1), (¶ 73, II. 1-7).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Neidig with Ohsawa with a metal heat sink arranged under the circuit carrier board and contacting circuit carrier board in a thermally conductive manner to benefit from providing a compact and thin cooling device operable to efficiently transport heat from the heating element to the heat radiating position (Ohsawa, ¶ 17, II. 1-3).
Regarding Claim 17, Neidig in view of Ohsawa discloses the limitations of Claim 16, however Neidig as modified does not disclose wherein the arrangement further comprising: an additional heat pipe formed in the metal heat sink.
Instead Ohsawa (In Fig 1) further teaches wherein the arrangement further comprising: an additional heat pipe (14) formed in the metal heat sink (4).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Neidig with Ohsawa with arrangement further comprising an additional heat pipe formed in the metal heat sink to .
Claims 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Neidig in view of Ohsawa and further in view of Bhunia et al (US 9,252,069).
Regarding Claim 9, Neidig in view of Ohsawa discloses the limitations of Claim 7, however wherein Ohsawa (in Fig 1) further teaches wherein the circuit carrier board (3) has, in a direction facing the metal heat sink (4), a partially open structure (9), wherein the metal heat sink (4) has, in a direction facing the circuit carrier board (3), a partially open, additional structure (14).
However Neidig as modified does not disclose wherein both the partially open structure and the partially open, additional structure structures are designed and joined so as to form the heat pipe.
Instead Bhunia (In Fig 1) teaches wherein both the partially open structure (opening within 104 and beneath 114) and the partially open, additional structure (opening beneath 120) structures are designed and joined so as to form the heat pipe (118/128).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Neidig with Ohsawa and further with Bhunia with both partially open and partially open additional structures joined so as to form the heat pipe to benefit from providing a greater power dissipation for high power devices seated in power module with more-uniformity of temperature among 
Regarding Claim 18, Neidig in view of Ohsawa discloses the limitations of Claim 16, however wherein Ohsawa (in Fig 1) further teaches wherein the circuit carrier board (3) has, in a direction facing the metal heat sink (4), a partially open structure (9), wherein the metal heat sink (4) has, in a direction facing the circuit carrier board (3), a partially open, additional structure (14).
However Neidig as modified does not disclose wherein both the partially open structure and the partially open, additional structure structures are designed and joined so as to form the heat pipe.
Instead Bhunia (In Fig 1) teaches wherein both the partially open structure (opening within 104 and beneath 114) and the partially open, additional structure (opening beneath 120) structures are designed and joined so as to form the heat pipe (118/128).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Neidig with Ohsawa and further with Bhunia with both partially open and partially open additional structures joined so as to form the heat pipe to benefit from providing a greater power dissipation for high power devices seated in power module with more-uniformity of temperature among such devices while maintaining a compact and cost-effective system structure (Bhunia, Col  1, II. 47-50).
Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Neidig in view of Yoshida et al (US 2009/0090490).
Regarding Claims 11-12, Neidig (In Fig 5) discloses an arrangement (1) having: a circuit carrier board (2), at least one electrical/electronic component (6) mounted on the circuit carrier board (2), and at least one heat pipe (3) formed in the circuit carrier board (2), however where Neidig (In Fig 5) further discloses a semiconductor power component (6), (Col 6, II. 59-61).
However Neidig is silent with respect to semiconductor power component being a power converter.
Instead Yoshida (In Fig 3) discloses a semiconductor device (21, ¶ 33, II. 1-3) that is a power converter.
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Neidig with Yoshida by a semiconductor power inverter to benefit from providing electricity as a source of motive power to drive motors of an electric vehicle (Yoshida, ¶ 2, II. 10-14, ¶ 3, II. 1-3).

Claims 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Neidig in view of Walter-Robinson (US 2017/0057650).
Regarding Claim 13, Neidig (In Fig 5) further discloses wherein an arrangement (1) comprising: circuit carrier board (2), at least one electrical/electronic component (6) mounted on the circuit carrier board (2), and at least one heat pipe (3) formed in the 
However Neidig does not disclose an electric motor for an electric aircraft propulsion system, wherein the converter can is configured to supply the electric motor with electrical power.
Instead Walter-Robinson (In Fig 1) teaches an electric motor (Aircraft Motor/Electronics 14) for an electric aircraft propulsion system (¶ 61, II. 11-29), wherein the converter (118) is configured to supply the electric motor (Aircraft Motor/Electronics 14) with electrical power (¶ 61, II. 1-11).
It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Neidig with Walter-Robinson with an electric motor for an electric aircraft propulsion system with the converter being configured to supply the electric motor with electrical power to benefit from providing regenerating power for an aircraft to sustain flight and more specifically an energy cell regeneration system for powering an electrically-powered aircraft (Walter-Robinson, ¶ 1, II. 1-4).
Regarding Claim 14, Neidig in view of Walter-Robinson discloses the limitations of Claim 13, however Walter-Robinson (In Fig 1) further teaches wherein the aircraft is an airplane (¶ 52, II. 1-6).
Regarding Claim 15, Neidig in view of Walter-Robinson discloses the limitations of Claim 13, however Walter-Robinson (In Fig 1) further teaches wherein a propeller (20) which is configured to be driven by the electric motor (¶ 57, II. 1-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Electronic Module Manufacturing Method E.g. for Multi-Chip, Involves Forming Fluid Cooling Circuit Comprising Resistive Elements on Cooling Substrate US 6,452,798, Power Module, Power Converter Device, and Electrically Powered Vehicle US 2011/0299265, Power Converter US 2018/0013355, Printed Circuit Board and Solid State Drive Apparatus Having the Same US 2018/0160523. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835